Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16 – 21, 23 – 25, 27, 28, 30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gundersen (PGPub 20080171958) in view of Gilman (US 5056510). 
Regarding claim 16, Gundersen discloses a unitary wound dressing (par. 85) comprising: an absorbent core (see 4); a backing layer defining a distal surface, a proximal 
Alternatively, it would have been obvious to incorporate the compounds listed by Gundersen in Paragraph 82 into the woven or non-woven layer 2 because the skin-facing woven or non-woven layer 2 is in contact with the wound, thus the bacteriostatic or bactericidal compounds, e.g. silver salts such as sulphadiazine, silver nitrate, silver acetate, silver lactate, silver sulphate, silver sodium thiosulphate, silverzirconium complexes or silver chloride, zinc or salts thereof listed by Gundersen in Paragraph 82 would reduce the amount of pathogenic bacteria in the wound bed and promote healing. It is further noted that one of ordinary skill would have found it obvious to provide the bacteriostatic or bactericidal compounds to the woven or non-woven fabric layer 2 to optimally promote the function of the compounds (par. 81-82). 
It is further noted that Gundersen states in Paragraph [0045] that the fabric “skin-facing layer [2] may be permeable to liquids or it may be impermeable, e.g. water impermeable but vapor permeable... [i]f the layer is impermeable it may be provided with one or more apertures in order to allow the wound exudates to penetrate into the absorbent pad.” Accordingly, when the fabric skin-facing layer 2 is formed of a permeable nonwoven, there is no need for an aperture or apertures. However, Gundersen is silent as to a carrier layer secured to the woven 
Regarding claim 17, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses that the woven or non-woven fabric layer 2 is secured to the complete part of the proximal surface of the border portion (edges) of the backing layer 3 (par. 23-24; fig. 1). 
Regarding claim 18, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gilman further teaches that the carrier layer 14 comprises a conformable 
Regarding claim 19, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses where the wound dressing comprises a skin adherent facing layer 10 disposed in the border portion (outer edge shown in Figure 1) of its proximal side (fig. 1; par. 75, 76, 88). The meaning of “proximal” and "distal” are taken to refer to the position of the surface in relation to the wearer when the dressing is worn as specified in the instant specification at page 5. See also Gilman.
Regarding claim 20, Gundersen in view of Gilman discloses the invention as discussed above in claim 19, and Gundersen further discloses where the skin adherent facing layer 10 comprises a silicone material (fig. 1; par. 75, 76, 88). 
Regarding claim 21, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses where the backing layer 3 comprises a water-impervious vapor-permeable layer, preferably a conformable polyurethane film (par. 39). 
Regarding claim 23, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses where the woven or nonwoven fabric layer 2 comprising an agent having-an effect against pathogenic microbial colonization of a wound comprises a fabric layer 2 carrying at least one antimicrobial agent selected from the group consisting of copper, silver, silver salts, iodine, povidoneiodine, chlorhexidine, chlorhexidine salts, polyhexamethylene biguanide, polyhexamethylene biguanide salts, quaternary ammonium salts and combinations thereof (par. 80-82). 
Regarding claim 24, Gundersen in view of Gilman discloses the invention as discussed above in claim 23. Gundersen further discloses where at least one antimicrobial agent is releasably incorporated into the fabric (par. 81-82). Gundersen states explicitly in Paragraph 81 
Regarding claim 25, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses where the absorbent core 4 comprises a polyurethane foam (par. 61-62, 88). It is further well-known to utilize a hydrophilic or water-loving material for an absorbent core because the purpose of an absorbent core is to absorb and hold liquids that comprise water. Thus, the polyurethane foam of Gundersen is either inherently hydrophilic because it is an absorbent polyurethane foam, or alternatively It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a hydrophilic polyurethane foam for the absorbent core of Gundersen because a hydrophilic or waterloving material will enhance the ability of the absorbent core to absorb and hold liquids that comprise water such as exudates. 
Regarding claim 27, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses wherein the absorbent core 4 comprises a retention layer loaded with superabsorbent material (par. 61).
Regarding claim 28, Gundersen in view of Gilman discloses the wound dressing according to claim 16, wherein the distal surface of the absorbent core is secured to the proximal surface of the backing layer generally within the boundaries of the center portion of the backing layer (Gundersen, fig. 1-4; par. 70-72, 91). 
Regarding claim 30, Gundersen in view of Gilman discloses the wound dressing according to claim 16, wherein the fabric layer has been treated to carry an antimicrobial agent which is non-releasably incorporated to the fibers thereof [0081]. 
Regarding claim 32, Gundersen in view of Gilman discloses the wound dressing according to claim 16, wherein the absorbent core defines a distal surface and a proximal .

Claims 22, 30, 31, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gundersen in view of Gilman in view of Biornberg (US 7576256).
Regarding claim 22, Gundersen in view of Gilman discloses the wound dressing according to claim 16. However, Gundersen in view of Gilman does not disclose where the woven or non-woven fabric layer comprising an agent having an effect against pathogenic microbial colonization of a wound comprises a cellulose acetate textile or a cotton textile which has been treated with dialkyl-carbamoyl chloride to give the fabric a strong hydrophobic characteristic. Bjornberg teaches providing a wound contact layer 14 that comprises a cellulose acetate textile or a cotton textile which has been treated with dialkyl-carbamoyl chloride to give the fabric a strong hydrophobic characteristic (fig. la; col. 4, II. 53-60; col. 8, II. 3-12). Bjornberg further teaches that providing the hydrophobic characteristic allows for removal of bacteria since the both the bacteria and the wound contact layer 14 are hydrophobic, and two hydrophobic surfaces will bind to each other so the bacteria will adhere to the dressing by hydrophobic interactions thereby removing bacteria from the wound and limiting the spread of microorganisms to the environment during changing of dressings (col. 4, II. 53-60; col. 8, II. 55-60). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the woven or non-woven fabric layer 2 comprising an agent having-an effect against pathogenic microbial colonization of a wound of Gundersen in view of Gilman to comprise a cellulose acetate textile or a cotton textile which has been treated with dialkyl-carbamoyl chloride to give the fabric a strong hydrophobic characteristic, as taught by 
Regarding claim 30, Gundersen in view of Gilman in view of Bjornberg discloses the wound dressing according to claim 16, wherein the fabric layer has been treated to carry an antimicrobial agent which is non-releasably incorporated to the fibers thereof (see Bjornberg above). 
Regarding claim 31, Gundersen in view of Gilman in view of Bjornberg discloses the wound dressing according to claim 16, wherein the agent having an effect against pathogenic microbial colonization of a wound comprises a hydrophobic material, typically dialkyl-carbamoyl chloride (see Bjornberg above). 
Regarding claim 35, Gundersen discloses a unitary wound dressing (par. 85) comprising: a woven or non-woven fabric layer for contacting the wound 2 ([0044], see further discussion of wound contact in the paragraphs below) and an absorbent core 4 having distal and proximal surfaces, wherein the non-woven or woven fabric layer is not bonded to the absorbent core (fig. 1; par. 20, 68, 69, 80-84, 88), wherein the wound dressing further comprises a vapor-permeable backing layer 1 [0039] defining proximal and distal surfaces, and a center portion and a border portion (see Fig. 1), wherein the distal surface of the absorbent core is secured to the proximal surface of the backing layer within the boundaries of the center portion of the backing layer (see [0070 – 72], [0091], and Fig. 4). 
However, Gundersen does not disclose said wound dressing further comprising a carrier layer having an opening that corresponds to the center portion of the backing layer. Gilman teaches an analogous absorbent article (abstract) that features an envelope having a permeable layer 36 (see c. 5: 57 – c. 6: 11) and a backing layer 40 having a center portion and 
However, while Gundersen discloses incorporation of a well-known agent having an effect against pathogenic microbial colonization of a wound into the wound dressing and fabric layer (see discussion above), Gundersen does not disclose that fabric layer comprising the agent dialkyl-carbamoyl chloride (DACC). Nonetheless, Bjornberg teaches providing a wound contact layer 14 that comprises a fabric layer that has been treated with dialkyl-carbamoyl chloride to give the fabric a strong hydrophobic characteristic (fig. la; col. 4, II. 53-60; col. 8, II. 3-12). Bjornberg further teaches that providing the hydrophobic characteristic allows for removal of bacteria since both the bacteria and the wound contact layer 14 are hydrophobic, and two . 

Claims 26 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gundersen in view of Gilman in view of Sigurjonsson (US 7304202).
Regarding claim 26, Gundersen in view of Gilman discloses the wound dressing according to claim 16. Gundersen in view of Gilman does not disclose where the absorbent core comprises a series of receptacles created in its distal surface filled with superabsorber particles. Nonetheless, Sigurjonsson teaches an analogous wound dressing (abstract) that features an absorbent core 14 that comprises a series of receptacles 18 created in its distal surface filled with superabsorber particles 20 (fig. 2; col. 5, II. 20-48; col. 10, II. 46 - col. 11, II. 21). Sigurjonsson further teaches that the superabsorber particles 20 absorb exudate from the wound and provide a greater available surface area hydrocolloid (col. 5, II. 45- 46; col. 11, ll.14-16). Thus, It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the absorbent core of Gundersen in view of Gilman with a series of receptacles created in its distal surface filled with superabsorber particles, as taught by 
Regarding claim 29, Gundersen in view of Gilman in view of Sigurjonsson discloses the wound dressing according to claim 16, wherein the absorbent core comprises a plurality of discrete portions of superabsorbent material incorporated therein (see above). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 – 32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. US 9764055. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘055 anticipates all the features of the instant application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
On page 7, paragraph 3, Applicant argues that Gunderson does not teach a skin-facing layer impregnated with an agent having an effect against pathogenic microbial colonization of a wound. However, Gunderson teaches that the skin-facing layer impregnated with a zinc paste [0084], and further teaches that zinc has an effect against pathogenic microbial colonization of a wound [0081 – 0082]. Furthermore, Gunderson renders obvious a skin-facing layer impregnated with an agent having an effect against pathogenic microbial colonization of a wound. As discussed on page 3, paragraph 2 in the rejection above, it also would have been obvious to modify Gunderson’s skin-facing layer with an agent having an effect against pathogenic 
On page 8, paragraph 2, Applicant argues that Gilman fails to teach a carrier layer having an opening that corresponds to the center portion of the backing layer. However, Gilman discloses the centered opening, as disclosed in Figs. 1 – 2, c. 4: 6 – 7, and c. 4: 33 – 37.
Accordingly, Gundersen and Gilman have been used as the basis for proper rejection to claims 16, 35, and dependents therein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799